
	
		I
		112th CONGRESS
		2d Session
		H. R. 4049
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2012
			Mr. Neal (for himself
			 and Mr. Blumenauer) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Education and
			 the Workforce, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand
		  personal saving and retirement savings coverage by enabling employees not
		  covered by qualifying retirement plans to save for retirement through automatic
		  IRA arrangements, and for other purposes.
	
	
		1.Short title;
			 reference
			(a)Short
			 titleThis Act may be cited
			 as the Automatic IRA Act of
			 2012.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			2.Employees not
			 covered by qualifying retirement plans or arrangements entitled to participate
			 in automatic IRA arrangements
			(a)In
			 generalSubpart A of part I of subchapter D of chapter 1
			 (relating to pension, profit-sharing, stock bonus plans, etc.) is amended by
			 inserting after section 408A the following new section:
				
					408B.Right to
				automatic IRA arrangements at work
						(a)Requirement To
				provide automatic IRA arrangementEach covered employer shall make available
				to each qualifying employee of the employer for the calendar year an automatic
				IRA arrangement.
						(b)Covered
				employerFor purposes of this section—
							(1)In
				generalExcept as otherwise provided in this subsection or
				subsection (c)(2), the term covered employer means, with respect
				to any year, an employer which does not maintain a qualifying plan or
				arrangement described in section 219(g)(5) for the calendar year.
							(2)Excluded
				plansA qualifying plan or arrangement shall not be taken into
				account for purposes of paragraph (1) if—
								(A)the plan or arrangement is frozen as of the
				first day of the preceding calendar year, or
								(B)in the case of a
				plan or arrangement under which the only contributions are discretionary on the
				part of the employer or other plan sponsor, no employer contribution has been
				made to the plan or arrangement for the 2-plan-year period ending with the last
				plan year ending in the second preceding calendar year and it is not reasonable
				to assume that an employer contribution will be made for the last plan year
				ending in the preceding calendar year.
								(3)Exception for
				certain small and new employers
								(A)In
				generalThe term
				covered employer does not include an employer for a calendar year
				if the employer either—
									(i)did not employ
				more than 10 employees who received at least $5,000 of compensation (as defined
				in section 3401(a)) from the employer for the preceding calendar year,
									(ii)did not normally
				employ more than 10 employees on a typical business day of the preceding
				calendar year, or
									(iii)was not in
				existence at all times during the calendar year and the preceding calendar
				year.
									(B)Operating
				rulesIn determining the number of employees for purposes of
				subparagraph (A)—
									(i)rules consistent with any rules applicable
				in determining the number of employees for purposes of section 408(p)(2)(C) and
				section 4980B(d) shall apply,
									(ii)all members of
				the same family (within the meaning of section 318(a)(1)) shall be treated as 1
				individual, and
									(iii)any reference to
				an employer shall include a reference to any predecessor employer.
									(4)Exception for
				governments and churchesThe term covered employer
				does not include—
								(A)a government or
				entity described in section 414(d), or
								(B)a church or a
				convention or association of churches which is exempt from tax under section
				501.
								(5)Aggregation
				ruleAll persons treated as a single employer under subsection
				(a) or (b) of section 52 or subsection (m) or (o) of section 414 shall be
				treated as a single employer.
							(c)Qualifying
				employeeFor purposes of this
				section—
							(1)In
				generalThe term qualifying employee means any
				employee of the employer who is not an excluded employee.
							(2)Plan sponsor’s
				employeesIf—
								(A)an employer
				maintains one or more qualifying plans or arrangements described in section
				219(g)(5), and
								(B)the employees of a subsidiary, division, or
				other major business unit are generally not eligible to participate in any such
				qualifying plan or arrangement,
								then, for
				purposes of this section, the employer shall be treated as a covered employer
				with respect to such employees (other than excluded employees), and such
				employees (other than excluded employees) shall be treated as qualifying
				employees, but only if there are 50 or more ineligible employees of such
				subsidiary, division or other major business unit constituting at least 10
				percent of the employees of the employer (other than excludable
				employees).(3)Excluded
				employees
								(A)In
				generalThe term
				excluded employee means an employee of the employer who is an
				excludable employee and who is in a class or category that the employer
				excludes from treatment as qualifying employees.
								(B)Excludable
				employeeThe term excludable employee means—
									(i)any employee
				described in section 410(b)(3),
									(ii)any employee who
				has not attained the age of 18 before the beginning of the calendar
				year,
									(iii)any employee who
				has not completed at least 3 months of service with the employer,
									(iv)in the case of an
				employer that maintains a qualifying plan or arrangement which excludes
				employees who have not satisfied the minimum age and service requirements for
				participation in the plan, any employee who has not satisfied such
				requirements,
									(v)in the case of an employer that maintains a
				section 403(b) annuity contract (including a custodial account or retirement
				income account), any employee who is permitted to be excluded from any salary
				reduction arrangement under the contract pursuant to section 403(b)(12),
									(vi)in the case of an
				employer that maintains an arrangement described in section 408(p), any
				employee who is not required to be eligible to participate in the arrangement
				under section 408(p)(4), and
									(vii)in the case of
				an employer that maintains a simplified employee pension described in section
				408(k), any employee who is permitted to be excluded from participation under
				section 408(k)(2).
									(4)GuidanceThe
				Secretary shall issue regulations or other guidance to carry out this
				subsection, including—
								(A)guidelines for
				determining the classes or categories of employees to be covered by an
				automatic IRA arrangement,
								(B)if an employer
				excludes employees from the automatic IRA arrangement, guidelines providing
				that the employer shall specify the classification or categories of employees
				who are so excluded, and
								(C)rules to prevent
				avoidance of the requirements of this section.
								(d)Automatic IRA
				arrangementFor purposes of this section—
							(1)In
				generalThe term automatic IRA arrangement means an
				arrangement of an employer (determined without regard to whether the employer
				is required to maintain the arrangement)—
								(A)which covers each qualifying employee of
				the covered employer for the calendar year,
								(B)under which a qualifying employee—
									(i)may elect—
										(I)to contribute to an individual retirement
				plan, or to purchase a qualified retirement bond on behalf of the employee, by
				having the employer deposit payroll deduction amounts or make other periodic
				direct deposits (including electronic payments) to the plan or to be invested
				in retirement bonds (whether to the Secretary of the Treasury or to a
				designated trustee or other agent for that purpose), or
										(II)to have such
				payments paid to the employee directly in cash,
										(ii)is treated as
				having made the election under clause (i)(I) in the amount specified in
				paragraph (4) until the individual specifically elects not to have such
				contributions or purchases made (or specifically elects to have such
				contributions or purchases made at a different percentage or in a different
				amount), and
									(iii)may elect to modify the manner in which
				such amounts are invested for such year,
									(C)which meets the administrative requirements
				of paragraph (2), including the notice requirement of paragraph (2)(C),
				and
								(D)which does not charge unreasonable
				additional fees solely on the basis that the balance in an automatic IRA is
				small.
								(2)Administrative
				requirements
								(A)PaymentsThe requirements of this paragraph are met
				with respect to any automatic IRA arrangement if the employer makes the
				payments elected or treated as elected under paragraph (1)(B)—
									(i)on
				or before the last day of the month following the month in which the
				compensation otherwise would have been payable to the employee in cash,
				or
									(ii)before such later
				deadline prescribed by the Secretary for making such payments, but not later
				than the due date for the deposit of tax required to be deducted and withheld
				under chapter 24 (relating to collection of income tax at source on wages) for
				the payroll period to which such payments relate.
									(B)Termination of
				employee participationSubject to a requirement for reasonable
				notice, an employee may elect to terminate participation in the arrangement at
				any time during a calendar year, except that if an employee so terminates, the
				arrangement may provide that the employee may not elect to resume participation
				until the beginning of the next calendar year.
								(C)Notice of
				election periodThe
				requirements of this paragraph shall not be treated as met with respect to any
				year unless the employer notifies each employee eligible to participate, within
				a reasonable period of time before the 30th day before the beginning of such
				year (and, for the first year the employee is so eligible, the 30th day before
				the first day such employee is so eligible), of—
									(i)the payments that
				may be elected or treated as elected under paragraph (1)(B),
									(ii)the opportunity
				to make the election to terminate participation in the arrangement under
				paragraph (2)(B),
									(iii)the opportunity
				to make the election under paragraph (1)(B)(ii) to have contributions or
				purchases made at a different percentage or in a different amount, and
									(iv)the opportunity
				under paragraph (1)(B)(iii) to modify the manner in which such amounts are
				invested for such year.
									(D)Employer may
				permit employees to choose IRASubject to subsection (f), if the employer
				so elects, the arrangement provides that an employee may elect to have
				contributions made to any individual retirement plan specified by the
				employee.
								(E)Employer may
				permit employees to choose retirement bondSubject to subsection (f), if the employer
				so elects, the arrangement provides that an employee may elect to have payments
				applied toward the purchase of retirement bonds.
								(3)Default
				investmentsIf an employee is treated under clause (ii) of
				paragraph (1)(B) as having made an election to participate in an automatic IRA
				arrangement—
								(A)the employee shall
				be deemed to have made an election to make contributions and payments in the
				amount determined under such clause,
								(B)such contributions
				shall—
									(i)if the employer
				has made an election under subsection (f)(2), be transferred to an individual
				retirement plan of the designated trustee or issuer but only if the
				contributions are invested as provided in paragraph (5), or
									(ii)be applied toward
				the purchase of a retirement bond.
									(4)Amount of
				contributions and payments
								(A)In
				generalThe amount specified
				in this paragraph is—
									(i)3 percent of
				compensation, or
									(ii)such other
				percentage of compensation as is specified in regulations prescribed by the
				Secretary which is not less than 2 percent or more than 6 percent.
									(B)Authority to
				provide for periodic increasesIn the case of qualifying employees under
				an automatic IRA arrangement for 2 or more consecutive years, the Secretary may
				by regulation provide for periodic (not more frequent than annual) increases in
				the percentage of compensation an employee is deemed to have elected under
				subparagraph (A). The considerations the Secretary shall take into account in
				issuing any regulations under this subparagraph and subparagraph (A) shall
				include the potential effects on lower-income employees as well as on adequacy
				of savings.
								(C)Permitted
				additional procedures to limit contributionsAn employer—
									(i)shall have no responsibility for any
				calendar year for determining whether, or ensuring that, the contributions with
				respect to any employee do not exceed the deductible amount in effect for
				taxable years beginning in the calendar year under section 219(b)(5)
				(determined without regard to subparagraph (B) thereof), and
									(ii)shall not be
				treated as failing to satisfy the requirements of this section or any other
				provision of this title merely because the employer chooses to limit the
				contributions under this subsection on behalf of a qualifying employee for any
				calendar year in a manner reasonably designed to avoid exceeding such
				deductible amount.
									(5)Required
				investments
								(A)In
				generalAmounts contributed under paragraph (3)(B)(i) shall be
				invested only in the class of assets or funds described in subparagraph (B)
				unless the employer elects a class of assets or funds described in subparagraph
				(C) or (D).
								(B)Target
				date/lifecycle optionThe class of assets or funds described in
				this subparagraph is the class of assets or funds that constitutes a qualified
				default investment alternative under Department of Labor regulation section
				2550.404c–5(e)(4)(i).
								(C)Principal
				preservationThe class of
				assets or funds described in this subparagraph is the class of assets or fund
				that is designed to protect the principal of the individual on an ongoing
				basis, including passbook savings, certificates of deposit, insurance
				contracts, mutual funds, United States savings bonds (which may be indexed for
				inflation), and similar assets specified in regulations.
								(D)Balanced
				optionThe class of assets or
				funds described in this subparagraph is the class of assets or funds that
				constitutes a qualified default investment alternative under Department of
				Labor regulation section 2550.404c–5(e)(4)(ii).
								(6)Coordination
				with withholdingThe
				Secretary shall modify the withholding exemption certificate under section
				3402(f) so that, in the case of any qualifying employee covered under an
				automatic IRA arrangement, any notice and election requirements with respect to
				the arrangement may be met through the use of an attachment to such certificate
				or other modifications of the withholding exemption procedures.
							(7)Treatment as
				IRAA qualifying employee for
				whom an automatic IRA is established under paragraph (1) may elect, at such
				time and in such manner and form as the Secretary may prescribe, whether to
				treat the individual retirement plan as described, or not described, in section
				408A. If no such election is made, the plan shall be treated as described in
				section 408A and shall meet the requirements of section 408A.
							(8)Employer’s
				Option to Obtain Affirmative Elections from Employees Instead of Automatic
				EnrollmentAs an alternative
				to automatic enrollment, an employer may choose to comply with subsection
				(d)(1)(B)(ii) by notifying employees that the employer wishes to obtain from
				each qualifying employee an affirmative election either to contribute or not to
				contribute to an automatic IRA, provided that any qualifying employee who fails
				to make such an election is treated in the manner provided under subsection
				(d)(1)(B)(ii).
							(e)Automatic IRA
				contributions and retirement bond purchases treated like other contributions to
				individual retirement plans
							(1)Tax treatment
				unaffectedThe fact that a contribution to an individual
				retirement plan or purchase of a retirement bond is made on behalf of an
				employee under an automatic IRA arrangement instead of being made directly by
				the employee shall not affect the deductibility or other tax treatment of the
				contribution or of other amounts under this title.
							(2)Payroll savings
				contributions taken into accountAny contribution to an
				individual retirement plan or purchase of a retirement bond made on behalf of
				an employee under an automatic IRA arrangement shall be taken into account in
				applying the limitations on contributions to individual retirement plans and
				the other provisions of this title applicable to individual retirement plans as
				if the contribution or purchase had been made directly by the employee.
							(f)Deposits to
				plans of a designated trustee or issuer and for retirement bonds
							(1)In
				generalAn employer shall not
				be treated as failing to satisfy the requirements of this section or any other
				provision of this title merely because the employer makes all contributions (or
				all contributions on behalf of employees who do not specify an individual
				retirement plan, trustee, or issuer to receive the contributions) to individual
				retirement plans specified in paragraph (2) or to the Secretary or his agent
				for the purchase of retirement bonds specified in paragraph (3).
							(2)Individual
				retirement plans other than those selected by employeeAn
				employer may elect to have contributions for all qualifying employees
				participating in an automatic IRA arrangement made to individual retirement
				plans of a trustee or issuer under the arrangement that has been designated by
				the employer. The preceding sentence shall not apply unless each participant is
				notified in writing that the participant’s balance may be transferred without
				cost or penalty to another individual retirement plan established by or on
				behalf of the participant.
							(3)Retirement
				bonds
								(A)In
				generalThe Secretary shall provide that contributions deposited
				under subparagraph (B) shall be applied to the purchase of a retirement bond in
				the name of each applicable employee.
								(B)Payroll deposit
				featuresThe Secretary shall establish procedures so that
				contributions may be applied to the purchase of retirement bonds without undue
				administrative or paperwork requirements on participating employers. Such
				procedures shall ensure that only 1 such retirement bond of each type
				(traditional or Roth) is issued for each TIN.
								(4)Payroll tax
				deposit procedureThe
				procedures the Secretary shall establish may include a procedure under which an
				employer—
								(A)may include with
				each deposit of tax required to be deducted and withheld under chapter 24 the
				aggregate amounts, for the period covered by the deposit, which qualifying
				employees have designated under subsection clause (i)(I) of subsection
				(d)(1)(B) (or are deemed to have designated under clause (ii) of such
				subsection) as contributions to purchase retirement bonds on behalf of the
				employees under paragraph (3), and
								(B)specifies, in such
				manner as the Secretary may prescribe, information needed to purchase
				retirement bonds on behalf of each applicable employee for whom a contribution
				is to be made, including—
									(i)the employee’s
				name and TIN, and
									(ii)the amount of the
				contribution.
									(5)PurposesThe
				purposes of the retirement bond program established under this subsection and
				subsection (g) include—
								(A)providing new
				savers a convenient, low-cost investment option suitable for the initial
				accumulation of small automatic IRA contributions,
								(B)to reflect the intent that the long-term
				investment of automatic IRA funds for most savers be in the private market
				rather than in retirement bonds, encouraging and assisting individuals who
				accumulate larger amounts in retirement bonds to transfer those funds to
				individual retirement plans in the private market, while
								(C)permitting individuals to remain invested
				in retirement bonds if they choose to do so.
								(6)RegulationsThe
				Secretary may issue such regulations as are necessary to carry out the purposes
				of this subsection and subsection (g), including—
								(A)establishment of
				procedures to communicate to individuals the importance of investment
				diversification and the transfer option described in subparagraph (B),
								(B)simplified procedures under which holders
				of retirement bonds may periodically choose to have the bonds or their proceeds
				transferred to available individual retirement plans, and
								(C)means by which individuals may elect (or be
				treated as electing) whether to have retirement bonds or their proceeds so
				transferred.
								Any such
				transfer shall be treated as a rollover contribution for purposes of section
				408(d)(3) (other than subparagraph (B) thereof).(g)Retirement
				bond
							(1)Retirement
				bondThe term retirement bond means a bond issued
				under chapter 31 of title 31, which by its terms, or by regulations prescribed
				by the Secretary under such chapter—
								(A)provides for
				interest to be credited at rates that take into account the expected duration
				of the funds invested in retirement bonds and at rates determined or adjusted
				in a manner and with sufficient frequency to provide substantial protection
				from inflation,
								(B)is not
				transferable, and
								(C)is designed for investment for retirement
				under automatic IRA arrangements or other savings vehicles.
								(2)Individual
				retirement plan rules applicableThe provisions of this title
				applicable to an individual retirement plan (as defined in section
				7701(a)(37)), including provisions relating to contributions, holding and
				distributions, shall apply to a retirement bond, except as determined by the
				Secretary.
							(3)Annual
				statementAs soon as practicable after the close of the calendar
				year, the Secretary shall make available an annual statement to each
				participant setting forth—
								(A)payments made by
				or on behalf of the participant for the retirement bond,
								(B)amounts earned by
				the retirement bond,
								(C)the value of the
				account as of the close of such calendar year,
								(D)the importance of
				diversifying retirement savings,
								(E)the benefits of a
				well-balanced and diversified investment portfolio,
								(F)a notice of the internet website of the
				Department of Labor for sources of information on individual investing and
				diversification,
								(G)the procedures for redeeming a retirement
				bond and directly transferring the redeemed amount into an individual
				retirement plan,
								(H)other factors
				affecting retirement savings decisions, and
								(I)such other
				information as the Secretary determines necessary or appropriate.
								(h)Model
				noticeThe Secretary shall—
							(1)provide a model
				notice, written in a manner calculated to be understandable to the average
				worker, that is simple for employers to use—
								(A)to notify
				employees of the requirement under this section for the employer to provide
				certain employees with the opportunity to participate in an automatic IRA
				arrangement, and
								(B)to satisfy the
				requirements of subsection (d)(2)(C),
								(2)provide uniform
				forms for enrollment, including automatic enrollment, in an automatic IRA
				arrangement, and
							(3)establish a
				website or other electronic means that small employers can access and use to
				obtain information on automatic IRA arrangements and to obtain required notices
				and forms.
								The
				information referred to in paragraph (3) shall be provided in a manner designed
				to assist employers and providers by facilitating the identification by
				employers of private-sector providers of individual retirement plans and
				associated investment options that are appropriate for use in automatic IRA
				arrangements.(i)Cross
				referenceFor provision preempting conflicting State laws, see
				section 2(k) of the Automatic IRA Act of
				2012.
						.
			(b)Mandatory
			 transfersSection 401(a)(31)(B) is amended—
				(1)by inserting
			 (including an automatic IRA arrangement) after individual
			 retirement plan each place it appears, and
				(2)by adding at the
			 end the following new sentence: Any amount so transferred (and any
			 earnings thereon) shall be invested in a default investment described in
			 section 408B(d)(5)..
				(c)Penalty for
			 failure To timely remit contributions to automatic IRA
			 arrangementsSection 4975(c) is amended by adding at the end the
			 following new paragraph:
				
					(7)Special rule for
				automatic IRA arrangementsFor purposes of paragraph (1), if an
				employer is required under an automatic IRA arrangement under section 408B to
				deposit amounts withheld from an employee's compensation into an automatic IRA
				or toward the purchase of a retirement bond but fails to do so within the time
				prescribed under section 408B(d)(2)(A), such amounts shall be treated as assets
				of the automatic
				IRA.
					.
			(d)Coordination
			 with Employee Retirement Income Security Act of 1974
				(1)Exemption
					(A)In
			 generalSection 3(2) of the Employee Retirement Income Security
			 Act of 1974 (29 U.S.C. 1002(2)) is amended—
						(i)by
			 inserting or (C) after subparagraph (B) in
			 subparagraph (A), and
						(ii)by
			 adding at the end the following new subparagraph:
							
								(C)An automatic IRA arrangement described in
				section 408B(d) of the Internal Revenue Code of 1986 shall not be treated as an
				employee pension benefit plan or pension plan if, under the arrangement,
				contributions are to be made to an automatic IRA the provider of which is
				included in the website list established under section 408B(h)(3) of such Code,
				are to be made to an individual retirement plan designated by the employee, or
				are to be invested in retirement bonds (whether to the Secretary of the
				Treasury or to a designated trustee or other agent for that
				purpose).
								.
						(B)Customer
			 identification programNotwithstanding the amendment made by
			 subparagraph (A), an individual retirement plan established pursuant to an
			 automatic IRA arrangement described in section 408B(d) of the Internal Revenue
			 Code of 1986 shall, for purposes of any customer identification program
			 established under section 5318(l) of title 31, United States Code, be treated
			 as an account opened for the purpose of participating in an employee benefit
			 plan established under the Employee Retirement Income Security Act of
			 1974.
					(2)Fiduciary
			 dutiesSection 404(c)(2) of such Act is amended—
					(A)by inserting the
			 following sentence before the last sentence: In the case of an automatic
			 IRA under section 408B of such Code that is not exempt under section 3(2)(C), a
			 participant or beneficiary shall, for purposes of paragraph (1), be treated as
			 exercising control over the assets in the account on and after the 7th day
			 after notice has been given to an employee that such automatic IRA has been
			 established on behalf of the employee., and
					(B)by inserting
			 or with respect to an automatic IRA under section 408B of such
			 Code after arrangement in the last sentence.
					(e)Notice of
			 availability of investment guidelines
				(1)In
			 generalSection 408(i) (relating to reports) is amended by adding
			 at the end the following new sentences: Any report furnished under
			 paragraph (2) to an individual shall include notice of the internet website of
			 the Department of Labor for sources of information on individual investing and
			 diversification..
				(2)Update
			 InformationSuch information
			 shall be modified (or updated) by the Secretary of Labor in consultation with
			 the Secretary of the Treasury and the Chairman of the Securities and Exchange
			 Commission to address needed changes due to the creation of automatic
			 IRAs.
				(f)Failure To
			 provide access to payroll savings arrangementsChapter 43
			 (relating to qualified pension, etc., plans) is amended by adding at the end
			 the following new section:
				
					4980J.Requirements
				for covered employers to provide employees access to automatic IRA
				arrangements
						(a)General
				ruleThere is hereby imposed a tax on any failure by a covered
				employer (as defined in section 408B) to meet the requirements of subsection
				(d) for a calendar year.
						(b)Amount
							(1)In
				generalThe amount of the tax imposed by subsection (a) on any
				failure for any calendar year shall be $100 with respect to each employee to
				whom such failure relates.
							(2)Tax not to apply
				where failure not discovered and reasonable diligence
				exercisedNo tax shall be imposed by subsection (a) on any
				failure during any period for which it is established to the satisfaction of
				the Secretary that the employer subject to liability for the tax did not know
				that the failure existed and exercised reasonable diligence to meet the
				requirements of subsection (d).
							(3)Tax not to apply
				to failures corrected within 90 daysNo tax shall be imposed by
				subsection (a) on any failure if—
								(A)the employer
				subject to liability for the tax under subsection (a) exercised reasonable
				diligence to meet the requirements of subsection (d), and
								(B)the employer
				provides the automatic IRA arrangement described in section 408B to each
				employee eligible to participate in the arrangement by the end of the 90-day
				period beginning on the first date the employer knew, or exercising reasonable
				diligence would have known, that such failure existed.
								(4)Waiver by
				SecretaryIn the case of a failure which is due to reasonable
				cause and not to willful neglect, the Secretary may waive part or all of the
				tax imposed by subsection (a) to the extent that the payment of such tax would
				be excessive or otherwise inequitable relative to the failure involved.
							(c)Procedures for
				noticeThe Secretary may prescribe and implement procedures for
				obtaining confirmation that employers are in compliance with the requirements
				of subsection (d). The Secretary, in the Secretary’s discretion, may prescribe
				that the confirmation shall be obtained on an annual or less frequent basis,
				and may use for this purpose the annual report or quarterly report for
				employment taxes, or such other means as the Secretary may deem
				advisable.
						(d)Requirement To
				provide employee access to automatic IRA arrangementsThe
				requirements of this subsection are met if the employer meets the requirements
				of section
				408B.
						.
			(g)Waiver of early
			 withdrawal penalty for certain distributions following initial election To
			 participate in automatic IRA arrangementSubsection (t) of section 72 is amended by
			 adding at the end the following new paragraph:
				
					(11)Distribution
				following initial election to participate in automatic IRA
				arrangementParagraph (1)
				shall not apply in the case of a distribution to a qualifying employee made not
				later than 90 days after the initial election under section
				408B(d)(1)(B)(ii).
					.
			(h)BankruptcySection
			 522 of title 11, United States Code, is amended—
				(1)in subsection
			 (d)(12) by inserting 408B, after 408A,,
			 and
				(2)in subsection (n)
			 by inserting , or in an automatic IRA arrangement described in section
			 408B,.
				(i)Automatic IRA
			 Advisory Group
				(1)In
			 generalNot later than 60
			 days after the date of enactment of this Act, the Secretary of the Treasury and
			 the Secretary of Labor shall jointly establish an Automatic IRA Advisory Group
			 (in this subsection referred to as the Advisory Group). The
			 purpose of the Advisory Group shall be to make recommendations regarding the
			 automatic IRA investment options described in section 408B(d)(5) of the
			 Internal Revenue Code of 1986 and the website described in section 408B(h)(3)
			 of such Code, including, with respect to automatic IRA arrangements, the
			 disclosure of information regarding fees and expenses, the use of low-cost
			 investment options, the appropriate use of electronic methods to provide notice
			 and disclosure, and such other related matters as may be determined by the
			 Secretaries.
				(2)MembershipThe
			 Advisory Group shall consist of not more than 15 members and shall be composed
			 of—
					(A)such persons as
			 the Secretaries of the Treasury and Labor may consider appropriate to provide
			 expertise regarding investments for retirement, including providers of
			 individual retirement accounts and individual retirement annuities described in
			 section 408 or 408A of such Code, and
					(B)one or more
			 representatives of the Department of Labor and of the Department of the
			 Treasury.
					(3)CompensationThe
			 members of the Advisory Group shall serve without compensation.
				(4)Administrative
			 supportThe Department of the Treasury and the Department of
			 Labor shall jointly provide appropriate administrative support to the Advisory
			 Group, including technical assistance. The Advisory Group may use the services
			 and facilities of such Departments, with or without reimbursement, as jointly
			 determined by such Departments.
				(5)Report by
			 advisory groupNot later than
			 12 months after the date of the enactment of this Act, the Advisory Group shall
			 submit to the Secretary of Labor and the Secretary of the Treasury a report
			 containing its recommendations. The Secretaries may request that the Advisory
			 Group submit subsequent reports.
				(j)Conforming
			 amendments
				(1)The table of
			 sections for subpart A of part I of subchapter D of chapter 1 is amended by
			 inserting after the item relating to section 408A the following new
			 item:
					
						
							Sec. 408B. Right to automatic IRA arrangements at
				work.
						
						.
				(2)The table of
			 sections for chapter 43 is amended by adding at the end the following new
			 item:
					
						
							Sec. 4980J. Requirements for employers to
				provide employees access to automatic IRA
				arrangements.
						
						.
				(k)Preemption of
			 conflicting State lawsThe
			 amendments made by this section shall supersede any law of a State that would
			 directly or indirectly prohibit or restrict the establishment or operation of
			 an automatic IRA arrangement meeting the requirements of section 408B of the
			 Internal Revenue Code of 1986. Nothing in such amendments shall be construed to
			 impair or supersede any State law to the extent it provides a remedy for the
			 failure to make payroll deposit payments under any such automatic IRA
			 arrangement within the period required under such section 408B.
			(l)Effective
			 dateThe amendments made by this section shall apply to calendar
			 years beginning after December 31, 2013.
			3.Credit for small
			 employers maintaining automatic IRA arrangements
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1
			 (relating to business related credits) is amended by adding at the end the
			 following new section:
				
					45S.Small employer
				automatic IRA arrangement
						(a)General
				ruleFor purposes of section 38, in the case of an eligible
				employer maintaining an automatic IRA arrangement meeting the requirements of
				section 408B (without regard to whether the employer is required to maintain
				the arrangement), the small employer automatic IRA arrangement credit
				determined under this section for any taxable year is the amount determined
				under subsection (b).
						(b)Amount of
				credit
							(1)In
				generalThe amount of the credit determined under this section
				for any taxable year with respect to an eligible employer shall be the sum
				of—
								(A)$25 multiplied by
				the number of qualifying employees (within the meaning of section 408B(c)) for
				whom contributions are made under the automatic IRA arrangement referred to in
				subsection (a) for the calendar year in which the taxable year begins,
				plus
								(B)$500 for the taxable year which begins in
				the first calendar year, and $250 for the taxable year which begins in the
				second calendar year, in which the eligible employer maintains an automatic IRA
				arrangement meeting the requirements of section 408B.
								(2)LimitationNo
				more than 10 qualifying employees may be taken into account under paragraph
				(1)(A) for a taxable year.
							(3)Duration of
				creditThe credit described in paragraph (1)(A) shall apply only
				for a taxable year which begins in the first 6 calendar years in which the
				eligible employer maintains an automatic IRA arrangement meeting the
				requirements of section 408B.
							(4)Coordination
				with small employer startup credit
								(A)No credit shall be
				allowed under this section to the employer for any taxable year if a credit is
				determined under section 45E with respect to the employer for the taxable
				year.
								(B)If the eligible
				employer maintains an automatic IRA arrangement meeting the requirements of
				section 408B with respect to any of the first three calendar years for which
				the employer could adopt such an arrangement and subsequently adopts an
				eligible employer plan for its employees for any of those years which it
				maintains for such third taxable year, then section 45E(b)(1) shall be applied
				with respect to the eligible employer by replacing 2 taxable
				years with 3 taxable years.
								(c)Eligible
				employerFor purposes of this
				section, the term eligible employer means, with respect to any
				calendar year in which the taxable year begins, an employer which—
							(1)maintains an
				automatic IRA arrangement meeting the requirements of section 408B,
							(2)on each day during
				the preceding calendar year, had no more than 100 employees, and
							(3)did not maintain a
				qualifying plan or arrangement (described in section 408B(b)) during the
				portion of the calendar year preceding the adoption of the automatic IRA
				arrangement and the 2 preceding calendar years.
							(d)Other
				rulesFor purposes of this
				section, the rules of section 45E(e) shall
				apply.
						.
			(b)Credit allowed
			 as part of general business creditSection 38(b) (defining
			 current year business credit) is amended by striking plus at the
			 end of paragraph (35), by striking the period at the end of paragraph (36) and
			 inserting , plus, and by adding at the end the following new
			 paragraph:
				
					(37)in the case of an
				eligible employer (as defined in section 45S(c)) maintaining an automatic IRA
				arrangement meeting the requirements of section 408B, the small employer
				automatic IRA arrangement credit determined under section
				45S(a).
					.
			(c)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 is amended by adding at the end the following new
			 item:
				
					
						Sec. 45S. Small employer automatic IRA
				arrangement.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
			4.Studies
			(a)In
			 generalThe Secretary of the Treasury and the Secretary of Labor
			 shall jointly conduct a separate study of the feasibility and desirability of
			 each of the following:
				(1)Extending to
			 automatic IRA arrangements spousal consent requirements similar to, or based
			 on, those that apply under the Federal Employees’ Thrift Savings Plan,
			 including consideration of whether modifications of such requirements are
			 necessary to apply them to automatic IRA arrangements.
				(2)Promoting the use
			 of low-cost annuities, longevity insurance, or other guaranteed lifetime income
			 arrangements in automatic IRA arrangements, including consideration of—
					(A)appropriate means
			 of arranging for, or encouraging, individuals to receive at least a portion of
			 their distributions in some form of low-cost guaranteed lifetime income,
			 and
					(B)issues presented
			 by possible additional differences in, or uniformity of, provisions governing
			 different individual retirement arrangements.
					(3)Establishing procedures under which amounts
			 saved by employees in retirement bonds would be automatically transferred into
			 alternative diversified investments provided by the private sector when
			 employees’ automatic IRA balances reach a certain dollar level as well as
			 procedures facilitating employees’ ability to transfer into such private sector
			 investments.
				(b)Study of
			 consolidation of individual retirement plansThe Secretary of the Treasury and the
			 Secretary of Labor shall jointly conduct a separate study of the feasibility
			 and desirability of—
				(1)using data
			 submitted on investments in individual retirement accounts and annuities to
			 enable individuals with multiple such accounts and annuities that include very
			 small amounts to receive periodic notices informing them about the location of
			 these accounts and how such accounts and annuities might be consolidated,
			 and
				(2)using investment arrangements associated
			 with automatic IRAs to assist in addressing the problem of abandoned
			 accounts.
				(c)ReportNot
			 later than 18 months after the date of the enactment of this Act, the
			 Secretaries shall report the results of each study conducted under this
			 section, together with any recommendations for legislative changes, to the
			 Committees on Finance and Health, Education, Labor, and Pensions of the Senate
			 and the Committees on Ways and Means and Education and the Workforce of the
			 House of Representatives.
			
